 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMHN, Inc. 8-K [amhn-8k_090811.htm]
Exhibit 10.01
 
STOCK PURCHASE AGREEMENT


This stock purchase agreement (this “Agreement”), dated September 8, 2011 is
made by and between AMHN, Inc., a Nevada corporation (the “Company”), Pernix
Therapeutics, LLC a Louisiana limited liability company (“Purchaser”), and
solely for purposes of Section 5, VitaMedMD, LLC, a Delaware limited liability
company (“VitaMed”).  Collectively, the Company and Purchaser are referred to
herein as the “Parties.”


RECITALS


WHEREAS, the Company and VitaMed are parties to that certain Agreement and Plan
of Merger dated July 18, 2011 (the “Merger Agreement”) by and among VitaMed, the
Company and VitaMed Acquisition, LLC, a Delaware limited liability company; and


WHEREAS, the Company desires that the Purchaser invest in the Company and the
Purchaser would like to purchase shares of the Company’s common stock in
accordance with the terms and conditions of this Agreement.


NOW THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, the Parties mutually agree as follows:


1.           Sale and Purchase of Shares


Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase from the Company, and the Company agrees to sell to the Purchaser,
2,631,579 shares (the “Shares”) of common stock, $0.001 par value per share, of
the Company (the ”Common Stock”) at a purchase price of Thirty-Eight Cents
($.38) per share or a total purchase price of One Million Dollars ($1,000,000)
(“Purchase Price”).  The sale and transfer of the Shares shall be effective as
of the Closing Date (defined below).  .


2.           Closing


2.1           Closing.  The closing (the “Closing”) shall take place on the next
business day following the closing of the transactions contemplated by the
Merger Agreement (the “Closing Date”).  If the Closing has not occurred by
October 31, 2011 (or such other later date as the Parties may, by mutual written
agreement, determine), this Agreement will terminate and neither Party shall
have any liability to the other party.  On the Closing Date the Purchaser shall
wire the Purchase Price for the benefit of the Company to the following account:
 

   Bank Name:        Account Name: VitaMedMD, LLC     ABA Routing #:       
Account #:     

 
The Company shall cause its transfer agent to issue and deliver to the Purchaser
a certificate representing the shares as soon as is reasonably practicable
following the Closing.


3.           Representations, Warranties and Covenants of the Purchaser


The Purchaser represents, warrants and covenants to the Company as of the date
hereof and as of the Closing Date that:


 
 

--------------------------------------------------------------------------------

 
 
       3.1           Authority; Binding Agreement.  The Purchaser has the full
legal right, power and authority to enter into and to perform this
Agreement.  This Agreement constitutes the Purchaser’s valid and binding
obligation, enforceable against the Purchaser in accordance with its terms.


3.2           Securities Law Representations and Warranties.  The Purchaser has
been advised that the Shares have not been registered under Securities Act of
1933, as amended (the “Securities Act”), or applicable state securities laws,
but are being offered and sold pursuant to exemptions from such laws, and that
the Company’s reliance upon such exemptions is predicated in part on the
Purchaser’s representations contained herein.  The Purchaser acknowledges that
the Company is relying in part upon the Purchaser’s representations and
warranties contained herein for the purpose of determining whether the offer and
sale of the Shares qualifies for applicable exemptions from registration or
qualification pursuant to federal or state securities laws, rules and
regulations.


3.2.1           Purchase Entirely for Own Account.  The Shares will be acquired
for investment for the Purchaser’s own account, not as a nominee or agent, and
not with a view to distributing all or any part thereof; the Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing any of the Shares in a manner contrary to the Act, or any
applicable state securities law; and the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to the person or to any third person with respect to any of the
Shares.


3.2.2           Due Diligence.  The Purchaser has been solely responsible for
its own due diligence investigation of the Company, VitaMed and their respective
businesses, and its analysis of the merits and risks of the investment made
pursuant to this Agreement, and is not relying on anyone else’s analysis or
investigation of the Company, VitaMed or either of their respective businesses
or the merits and risks of the Shares other than professional advisors employed
specifically by the Purchaser to assist the Purchaser.


3.2.3           Access to Information.  The Purchaser has been given access to
full and complete information regarding the Company and VitaMed, including, in
particular, the current financial condition and the limited assets of the
Company and VitaMed and the risks associated therewith, and has utilized the
access to the Purchaser’s satisfaction for the purpose of obtaining information
about the Company and VitaMed.  The Purchaser has either attended or been given
reasonable opportunity to attend a meeting with the senior executives of the
Company and VitaMed, for the purpose of asking questions of, and receiving
answers from, such persons concerning the terms and conditions of the offering
of the Shares and to obtain any additional information, to the extent reasonably
available, necessary to verify the accuracy of information provided to the
Purchaser about the Company and VitaMed.


3.2.4           Sophistication.  The Purchaser, either alone or with the
assistance of the Purchaser’s professional advisor, is a sophisticated investor,
is able to fend for the Purchaser in the transactions contemplated by this
Agreement, and has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of the
prospective investment in the Shares.


3.2.5           Suitability.  The investment in the Shares is suitable for the
Purchaser based upon the Purchaser’s investment objectives and financial needs,
and the Purchaser has adequate net worth and means for providing for the
Purchaser’s current financial needs and contingencies and has no need for
liquidity of investment with respect to the Shares.  The Purchaser’s overall
commitment to investments that are illiquid or not readily marketable is not
disproportionate to the Purchaser’s net worth, and investment in the Shares will
not cause the overall commitment to become excessive.


3.2.6           Professional Advice.  The Purchaser has obtained, to the extent
the Purchaser deems necessary, the Purchaser’s own professional advice with
respect to the risks inherent in the investment in the
 
 
2

--------------------------------------------------------------------------------

 
 
Shares, the condition of the Company and VitaMed and the suitability of the
investment in the Shares in light of the Purchaser’s financial condition and
investment needs.


3.2.7           Ability to Bear Risk.  The Purchaser is in a financial position
to purchase and hold the Shares and is able to bear the economic risk and
withstand a complete loss of the Purchaser’s investment in the Shares.  THE
SHAREHOLDER RECOGNIZES THAT THE INVESTMENT IN THE SHARES IS AN INVESTMENT
INVOLVING A HIGH DEGREE OF RISK.


3.2.8           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, the Purchaser further agrees not to make
any disposition of all or any portion of the Shares unless and until:


 
(a)
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or



 
(b)
The Purchaser shall be satisfied that such proposed disposition either complies
in all respects with SEC Rule 144 or any successor rule providing a safe harbor
for such dispositions without registration or is otherwise exempt from
registration under the Act and applicable state securities laws.



3.2.9           Residency.  For purposes of the application of state securities
laws, the Purchaser represents that it is organized under the laws of the State
of Louisiana.


3.2.10           Accredited Investor.  The Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act, as such rule is presently in effect.


4.           Representations and Warranties of the Company


The Company hereby represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:


4.1           Authority; Binding Agreement.  The Company has the full legal
right, power and authority to enter into and to perform this Agreement.  This
Agreement constitutes the Company’s valid and binding obligation, enforceable
against the Company in accordance with its terms.


4.2           Title to Shares.  The Company will transfer to the Purchaser at
the Closing Date, good and marketable title to the Shares, free and clear of any
and all security interests, liens, pledges, charges, escrows, options, rights of
first refusal, mortgages, indentures, security agreements, claims or other
encumbrances of any kind, and with no restriction on, or agreement relating to,
the voting rights, transfer, and other incidents of record and beneficial
ownership pertaining to the Shares, other than the Lock-Up Agreement executed
concurrently herewith, and restrictions on transfer under applicable federal and
state securities laws.


4.3           Capitalization of the Company.  As of the date hereof, the total
number of shares of all classes of capital stock the Company has authority to
issue is 60,000,000 shares, of which 50,000,000 are designated Common Stock, and
10,000,000 are designated preferred stock, $0.001 par value per share.  As of
the date hereof, there are 16,575,209 shares of Common Stock outstanding and no
outstanding preferred shares.  As of the Closing Date, the total number of
shares of all classes of capital stock the Company has authority to issue is
260,000,000 shares, of which 250,000,000 are designated as Common Stock and
10,000,000 are designated as preferred stock.  All of the issued and outstanding
shares of capital stock of the Company are duly authorized,
 
 
3

--------------------------------------------------------------------------------

 
 
validly issued, fully paid and nonassessable.  No person is entitled to any
preemptive right with respect to any of the capital stock of the Company
(including the Shares).


4.4           Subsidiaries.  As of the Closing Date, the Company will hold 100%
of the membership interest in VitaMed.  The Company does not hold, directly or
indirectly, an equity or similar interest in any other person or entity.


4.5           Conflicts; Consents.  Neither the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this Agreement
will (i) conflict with or result in a breach of, or require any consent or
approval under, the Articles of Incorporation, by-laws or other constitutive
documents of the Company, (ii) conflict with or result in a default (or give
rise to any right of termination, cancellation, acceleration or modification) or
require any consent or approval of any other person or entity, or (iii) violate
any law, statute, rule, regulation, order, writ, injunction or decree applicable
to the Company.  Except as may be required by federal and state securities laws,
no consent or approval by, or any notification or filing with, any governmental
authority or any other person or entity is required in connection with the
execution, delivery and performance of this Agreement.


4.6           Financial Statements.  The balance sheets of the Company at June
30, 2011, December 31, 2010 and December 31, 2009, and the related statements of
income and cash flows for the six months ended June 30, 2011 and twelve months
ended December 31, 2010 and 2009 (the “Financial Statements”) are set forth on
Schedule 4.6.  Except as set forth in Section 4.6 of the Company Disclosure
Schedules, the Financial Statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) consistently applied and in
accordance with the Company’s past practice, and present fairly in all material
respects the financial position, results of operations and cash flows of the
Company as of the dates and for the specified periods (subject, with respect to
statements of income and cash flows relating to periods of less than
twelve-months, to normal year-end adjustments).  Except as may be set forth in
Section 4.6 of the Company Disclosure Schedule, the Company has no material
liabilities that would be disclosed on a balance sheet prepared in accordance
with GAAP that are not fully reflected in, provided for, in the June 30, 2011
Financial Statements, except for obligations and liabilities incurred in the
ordinary course of business after June 30, 2011.


4.7           Absence of Change.  Except as set forth in Section 4.7 of the
Company Disclosure Schedule, since June 30, 2011, the Company has been operated
in the Ordinary Course of Business, and there has not been:


(i)            any material obligation or liability (whether absolute, accrued,
contingent, determined or undetermined or otherwise, and whether due or to
become due) incurred, other than current obligations and liabilities incurred in
the Ordinary Course of Business;


(ii)           any payment, discharge or satisfaction of any claim, except in
the Ordinary Course of Business;


(iii)          any declaration, setting aside or payment of any dividend or
other distribution with respect to the Company’s capital stock or any direct or
indirect redemption, purchase or other acquisition of any such shares or equity
interests, or, except as contemplated by the Merger Agreement, any split,
subdivision or reclassification of such shares or equity interests;


(iv)          any issuance or sale, or, except for the Merger Agreement, any
contract entered into for the issuance or sale, of any shares of its capital
stock, or securities convertible into or exercisable for shares of its capital
stock;
 
 
4

--------------------------------------------------------------------------------

 
 
(v)   any sale, assignment, pledge, encumbrance, transfer or other disposition
of any asset (real or personal, tangible or intangible), except in the ordinary
course of business;


(vi)          any write-down of the value of any asset, or any write-off as
uncollectible of any accounts or notes receivable or any portion thereof;


(vii)         any cancellation of any debts or claims or any amendment,
termination or waiver of any rights of value;


(viii)        any capital expenditure or commitment or addition to property,
plant or equipment, in each case in excess of $20,000;


(ix)           any general increase in the compensation of its employees
(including any increase pursuant to any bonus, pension, profit-sharing or other
benefit or compensation plan, policy or arrangement or commitment), other than
in the ordinary course of business;


(x)            any damage, destruction or loss (whether or not covered by
insurance) affecting any asset or property having a book value or market value
in excess of $50,000;


(xi)           any commencement of any litigation, arbitration or other similar
proceeding;


(xii)          any incurrence of new or additional indebtedness for borrowed
money;


(xiii)         any amendment to constitutive documents other than the amendments
contemplated by the Merger Agreement;


(xiv)         any payment or commitment to pay any severance or termination
payment to any director, officer, employee or consultant which, in the
aggregate, exceeds $100,000;


(xv)          any new bonus, stock option, pension, retirement, profit sharing,
or other employee benefit plan or arrangement;


(xvi)         any amendment or termination of any material contract, agreement,
lease, franchise, certificate, permit or license, except in the ordinary course
of business, including termination due to the expiration of the term of any such
contract, agreement, lease, franchise, certificate, permit or license in
accordance with its terms; or


(xvii)        any change, effect or circumstance that is materially adverse to
the Company’s assets, financial condition, results of operations or business,
taken as a whole or the loss of any material customers or suppliers.


5.           Representations and Warranties of VitaMed.


VitaMed hereby represents and warrants to the Purchaser as of the date hereof
and as of the Closing Date that:


5.1           Financial Statements.  The balance sheets of VitaMed at June 30,
2011, December 31, 2010 and December 31, 2009, and the related statements of
income and cash flows for the six months ended June 30, 2011 and twelve months
ended December 31, 2010 and 2009 (the “Financial Statements”) are set forth in
Section 5.1 of the VitaMed Disclosure Schedules.  Except as may be set forth in
Section 5.1 of the VitaMed Disclosure Schedules, the Financial Statements have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) consistently applied and in accordance with VitaMed’s past practice,
and present fairly in all material respects the financial position, results of
operations and cash flows of VitaMed as of the dates and for the specified
periods (subject, with respect to statements of income and cash flows relating
to periods of less than twelve-months, to normal year-end adjustments).  Except
as may be set forth in Section 5.1 of the VitaMed Disclosure Schedule, VitaMed
has no material liabilities that would be disclosed on a balance sheet prepared
in accordance with GAAP that are not fully reflected in, provided for, in the
June 30, 2011 Financial Statements, except for obligations and liabilities
incurred in the ordinary course of business after June 30, 2011.
 
 
5

--------------------------------------------------------------------------------

 
 
5.2           Absence of Change.  Except as set forth in Section 5.2 of the
VitaMed Disclosure Schedule, since June 30, 2011, VitaMed has been operated in
the Ordinary Course of Business, and there has not been:


(i)            any material obligation or liability (whether absolute, accrued,
contingent, determined or undetermined or otherwise, and whether due or to
become due) incurred, other than current obligations and liabilities incurred in
the Ordinary Course of Business;


(ii)           any payment, discharge or satisfaction of any claim, except in
the Ordinary Course of Business;


(iii)          any declaration, setting aside or payment of any dividend or
other distribution with respect to VitaMed’s equity interests or any direct or
indirect redemption, purchase or other acquisition of any such equity interests,
or any split, subdivision or reclassification of such equity interests;


(iv)          any sale, assignment, pledge, encumbrance, transfer or other
disposition of any asset (real or personal, tangible or intangible), except in
the ordinary course of business;


(v)           any write-down of the value of any asset, or any write-off as
uncollectible of any accounts or notes receivable or any portion thereof;


(vi)          any cancellation of any debts or claims or any amendment,
termination or waiver of any rights of value;


(vii)         any capital expenditure or commitment or addition to property,
plant or equipment, in each case in excess of $20,000;


(viii)        any general increase in the compensation of its employees
(including any increase pursuant to any bonus, pension, profit-sharing or other
benefit or compensation plan, policy or arrangement or commitment) other than in
the ordinary course of business;


(ix)           any damage, destruction or loss (whether or not covered by
insurance) affecting any asset or property having a book value or market value
in excess of $50,000;


(x)           any commencement of any litigation, arbitration or other similar
proceeding;


(xi)           any incurrence of new or additional indebtedness for borrowed
money;


(xii)          any amendment to constitutive documents;


(xii)          any payment or commitment to pay any severance or termination
payment to any director, officer, employee or consultant which, in the
aggregate, exceeds $100,000;
 
 
6

--------------------------------------------------------------------------------

 
 
(xiii)         any new bonus, stock option, pension, retirement, profit sharing,
or other employee benefit plan or arrangement;


(xiv)         any amendment or termination of any material contract, agreement,
lease, franchise, certificate, permit or license, except in the ordinary course
of business, including termination due to the expiration of the term of any such
contract, agreement, lease, franchise, certificate, permit or license in
accordance with its terms; or


(xv)          any change, effect or circumstance that is materially adverse to
VitaMed’s assets, financial condition, results of operations or business, taken
as a whole or the loss of any material customers or suppliers.


6.           Indemnity Obligation


6.1           Survival of Indemnification Obligations. The indemnification
obligations under this Section 6 with respect to representations and warranties
contained herein shall survive the Closing Date indefinitely.


6.2           Indemnification by the Company.  After the Closing, the Company
shall indemnify and hold harmless Purchaser and its affiliates and its former,
present and future directors, officers, employees and other agents and
representatives (collectively, the “Purchaser Indemnified Parties”) from and
against any and all damages, fees, liens, taxes, obligations, losses, claims,
liabilities, demands, charges, suits, penalties, costs and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) (collectively, the
“Losses”) incurred or suffered by any such person or that arise from (a) any
misrepresentation or breach of any representation or warranty of the Company
contained herein, or (b) any breach by the Company of any of their covenants or
agreements in this Agreement.


6.3           Indemnification by Purchaser.  After the Closing, Purchaser shall
indemnify and hold harmless the Company and its affiliates and its former,
present and future directors, officers, employees and other agents and
representatives (collectively, the “Company Indemnified Parties”) from and
against any and all Losses incurred or suffered by any such person or that arise
from (a) any misrepresentation or breach of any representation or warranty of
Purchaser contained herein, or (b) any breach by Purchaser of any of its
covenants or agreements in this Agreement.


6.4           Defense of Claims.  If any legal proceeding shall be instituted,
or any claim or demand made, against any Purchaser Indemnified Party or any
Company Indemnified Party (an “Indemnified Party”) in respect of which the
Company or Purchaser may be liable hereunder (such Party, in such circumstance,
being referred to herein as the “Indemnifying Party”), such Indemnified Party
shall give prompt written notice thereof (the “Claim Notice”) to the
Indemnifying Party; provided, that any delay in so notifying the Indemnifying
Party shall relieve the Indemnifying Party of its obligations hereunder only to
the extent, if at all, that it is prejudiced by reason of such delay. The
Indemnifying Party shall have the right to defend any litigation, action, suit,
demand or claim for which indemnification is sought (a “Proceeding”) and, to the
extent it elects to do so by written notice to the Indemnified Party, assume and
pay the expenses of the defense of such Proceeding with counsel reasonably
satisfactory to the Indemnified Party.  In no event shall any Indemnified Party
be required to make any expenditure or bring any cause of action to enforce the
Indemnifying Party’s obligations and liability under and pursuant to this
Section 6.  Except as specifically provided below, after notice by the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such Proceeding, the Indemnifying Party shall not, as long as it
diligently conducts such defense, be liable to the Indemnified Party under this
Section 6 for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding.  The Indemnified Party shall have the right to
employ separate counsel in any of the foregoing Proceedings and to participate
in the defense thereof, but the reasonable fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless the Indemnified Party
shall in good faith determine, upon the written advice of counsel, that there
exists actual or potential conflicts of interest which make
 
 
7

--------------------------------------------------------------------------------

 
 
representation by the same counsel inappropriate.  In a case specified in the
immediately preceding sentence, the Indemnifying Party shall not be obligated to
pay the reasonable fees and expenses of more than one counsel for all such
Indemnified Parties.  In the event that, within twenty days after receiving a
Claim Notice, the Indemnifying Party fails to notify the Indemnified Party that
it elects to assume the defense, compromise or settlement of the Proceeding
described in such Claim Notice, the Indemnified Party shall have the right to
undertake the defense of such Proceeding for the account of and at the expense
of the Indemnifying Party, subject to the right of the Indemnifying Party to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Party at any time prior to the settlement, compromise or final
determination thereof upon written notice to the Indemnified Party and upon
immediate payment of all reasonable expenses theretofore incurred by the
Indemnified Party in connection therewith.  Anything in this Section 6 to the
contrary notwithstanding, the Indemnifying Party shall not, without the
Indemnified Party’s prior written consent, which consent shall not be
unreasonably withheld or delayed, settle or compromise any Proceeding, or
consent to the entry of any judgment with respect to any Proceeding; provided,
however, that the Indemnifying Party may, without the Indemnified Party’s prior
written consent, settle or compromise any such Proceeding or consent to entry of
any judgment with respect to any such Proceeding that requires solely the
payment of money damages by the Indemnifying Party and that includes as an
unconditional term thereof the release by the claimant or the plaintiff of the
Indemnified Party from all liability in respect of such Proceeding.  If the
Indemnified Party takes over and assumes control of any Proceeding, the
Indemnified Party shall not, without the Indemnifying Party’s prior written
consent, which consent shall not be unreasonably withheld or delayed, settle or
compromise any Proceeding, or consent to entry of any judgment.  The Indemnified
Party shall cooperate, and shall use its reasonable best efforts to cause its
employees and the employees of any of its respective affiliates to cooperate,
with the Indemnifying Party in the defense of any Proceeding assumed by the
Indemnifying Party.


Section 6.5 Claims Against Indemnifying Party.  In the event any Indemnified
Party should have a claim against any Indemnifying Party that does not involve a
third party claim, the Indemnified Party shall give prompt written notice of
such claim to the Indemnifying Party describing in reasonable detail the nature
of the claim, an estimate of the amount of damages attributable to such claim to
the extent feasible (which estimate shall not be conclusive of the final amount
of such claim) and the basis of the Indemnified Party’s request for
indemnification under this Section 6.


7.           Restrictive Legends and Stop-Transfer Orders


7.1           Restrictive Legend.  The Company’s transfer agent shall endorse
all certificates representing Shares purchased by the Purchaser and all
certificates representing Shares issued or transferred after this Agreement is
entered into with the following legend:


The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws And neither such shares nor any interest therein
may be offered, sold, pledged, assigned or otherwise transferred unless a
registration statement with respect thereto is effective under the Securities
Act and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act.


The sale or transfer of the securities represented by this certificate is
subject to the terms and conditions of a lock-up agreement dated [____], 2011,
between the issuer and the stockholder listed on the face hereof.  A copy of
such agreement is on file at the principal office of the issuer and will be
provided to the holder hereof upon request. No transfer of such securities will
be made on the books of the issuer unless accompanied by evidence of compliance
with the terms of such lock-up agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2           Stop Transfer Order; No Transfer in Violation of Agreement.  The
Purchaser agrees that, in order to ensure compliance with this Agreement’s
restrictions, the Company may issue appropriate “stop transfer” instructions to
its transfer agent, if any, and that, if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.  The Company shall not be required (a) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (b) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.


8.           Miscellaneous


8.1           Notice.  Whenever any notice or demand is to be given under this
Agreement, the notice shall be in writing and addressed to the Parties at their
respective addresses below:
 
 
if to the Company prior to Closing:
    AMHN, Inc.
10611 N. Hayden Rd., Suite D106
Scottsdale, AZ  85260
Telephone:  (888) 245-4168
       
with a copy to:
      Sommer & Schneider LLP
595 Stewart Avenue, Suite 710
Garden City, NY  11530
Telephone:  (516) 228-8181
Facsimile:   (516) 228-8211
     
If to the Company after Closing:
    TherapeuticsMD, Inc.
951 Broken Sound Parkway
Suite 320
Boca Raton, FL 33487
Telephone:  (561) 961-1911
       
with a copy to:
McCarthy, Sweeney & Harkaway, PC    
1825 K Street, NW
Suite 700
Washington, D.C. 20006
Attn:  Susan J. King
Telephone: (202) 775-5560
       
if to Purchaser:
Pernix Therapeutics, LLC    
33219 Forest West Dr.
Magnolia, TX 77354
Telephone:  (843) 720-1501
Facsimile:   (843) 723-0479
 

 
Notices delivered by overnight courier service (e.g., U.S. Express Mail or
Federal Express) shall be deemed delivered on the business day following
mailing.  Notices mailed by U.S. Mail, postage prepaid, registered or
 
 
9

--------------------------------------------------------------------------------

 
 
certified with return receipt requested, shall be deemed delivered five days
after mailing.  Notices delivered by any other method shall be deemed given upon
receipt.  Notices by facsimile transmission are acceptable under this Agreement
provided that they are transmitted to the other Party’s then-current facsimile
number, and are deemed delivered one (1) hour after transmission if sent during
the recipient’s business hours, or 9:00 a.m. (recipient’s time ) the next
business day.


8.2           Expenses.  Except as specifically provided to the contrary, each
party shall pay its own expenses incurred in connection with this Agreement or
any transaction contemplated by this Agreement.


8.3           Governing Law/Forum Selection.  This Agreement shall be governed
by and interpreted in accordance with the domestic laws of the United States and
the State of Delaware applicable to contracts made and performed solely in
Delaware, without regard to conflict of law principles.  Any action related to,
to enforce, construe, or interpret this Agreement shall be commenced in and
adjudicated by a state court in the State of Delaware, or by a United States
District Court located within the State of Delaware, which courts shall
constitute the exclusive respective state and federal venue of such action.


8.4           Specific Performance.  The Purchaser and the Company each
acknowledges and agrees that the other party would be damaged irreparably in the
event of a breach of a party’s obligations in this Agreement.  The Purchaser and
the Company each agrees that the other party shall be entitled to seek to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity.


8.5           Integration.  This Agreement constitutes the entire agreement
between the Parties.  No prior or contemporaneous written, oral, or electronic
representation form a part of this Agreement, and this Agreement supersedes all
prior and contemporaneous written, oral and electronic agreements, negotiations,
and representations between the Parties relating to the subject matter of this
Agreement.


8.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.7           Amendments; Waivers.  Neither this Agreement nor any provision may
be amended except by written agreement signed by the parties. No waiver of any
breach or default shall be considered valid unless in writing, and no such
waiver shall be deemed a waiver of any subsequent breach or default.


8.8           Further Acts.  Each Party shall perform any further acts and sign
and deliver any further documents that are reasonably necessary to carry out the
provisions of this Agreement.
 


[signatures on next page]
 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 
 

  AMHN, INC.                 By:         /s/ Jeffrey D. Howes      
Jeffrey D. Howes, President
                   
PURCHASER:
 
PERNIX THERAPEUTICS, LLC
 
By:  PERNIX THERAPEUTICS HOLDINGS, INC.
 

 

  By: /s/ Cooper C. Collins       Name: Cooper C. Collins       Title: 
President and Chief Executive Officer            

 
SOLELY FOR PURPOSES OF SECTION 5 HEREOF:
        VitaMedMD, L.L.C.                    
By:
/s/Robert Finizio
 
Name:
Robert Finizio  
Title:
Chief Executive Officer   


                                             
 
 
[Signature Page to Stock Purchase Agreement]
 
11

--------------------------------------------------------------------------------
